DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Stanford on 1/13/2022.
	Claim 9 has been canceled. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose arranging the first jaw in between protruding portions of the second jaw, such that the second hole is located outside the first hole in a width direction of the grasping device, a cross-sectional area of the second hole is larger than a cross-sectional area of the first hole and also, fails to disclose the method step of adjusting positions of the first jaw and the 
The prior art of record of Allen (US Pub No. 2013/0296922) discloses everything in claim 1 including a first jaw (430) having a first hole (430d) and a second jaw (432) having a second hole (432d) (Figure 3A), where the first jaw is arranged in between protruding portions (432a, 432b) of the second jaw (Figure 10) and where a pin member (444) is inserted through both the first hole and the second hole (Figure 6) but fails to disclose a cross-sectional area of the second hole being larger than a cross-sectional area of the first hole and also, fails to disclose the method step of adjusting positions of the first jaw and the pin member relative to the second jaw to predetermined positions while the pin member is inserted into the first hole and the second hole (claim 1). Figure 3A of Allen clearly shows the cross-sectional area of the first hole (430d) and the cross-sectional area the second hole (432d) being the same size which fails to meet the claim.
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771